Citation Nr: 0426159	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
myalgia, right trapezius muscles with cervical spondylosis, 
rated at 10 percent, effective on February 28, 1997, rated at 
20 percent effective on April 6, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty October 1966 to October 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision by the RO that continued 
a noncompensable evaluation for the service-connected 
disability.  

The Board notes that, the RO in April 2000 assigned a 10 
percent rating, effective on February 28, 1997, the date of 
his increased rating claim.  Later, in a March 2002, a 20 
percent rating was assigned, effective on April 6, 2000.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  Since February 28, 1997, the service-connected myalgia, 
right trapezius muscles with cervical spondylosis is shown to 
have been productive of a disability picture that more nearly 
approximates that manifested by intermittent muscle spasm and 
moderate functional loss due to pain; neither ankylosis nor 
severe limitation of motion were demonstrated.  

3.  The service-connected myalgia, right trapezius muscles 
with cervical spondylosis currently is not shown to be 
manifested by limitation of forward flexion to 15 degrees of 
less or ankylosis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected myalgia, right trapezius muscles 
with cervical spondylosis for the period beginning on 
February 28, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5290 (2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected myalgia of the right trapezius 
muscles with cervical spondylosis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5010, 5290 (2003); Diagnostic Codes 5003, 5010, 5242 
(effective on September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in August 2001 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the March 2004 Supplemental Statement of the Case (SSOC), 
the RO provided the veteran with the pertinent rating 
schedule provisions regarding his claim for an increased 
rating for a cervical spine disability.  

The Board notes that in the SSOC, the RO informed the veteran 
of the changes in the pertinent spine regulations under 
38 C.F.R. § 4.71a.  Also, RO provided the veteran the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was accorded a personal hearing in which he 
offered testimony before a Hearing Officer at the RO in 
February 2000.  

Further, the Board notes that in the VCAA notice letter dated 
in August 2001, the RO notified the veteran of his scheduled 
VA examinations and informed him of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  The 
veteran was accorded VA examinations that were completed in 
August 2001 and October 2003.  

The veteran has argued that the VA examiners did not review 
the veteran's claims file prior to the examination.  However, 
in this case, the Board notes that the same VA examiner has 
conducted the examinations since the first one in April 1997.  

In the April 2000 VA examinations, the examiner was able to 
review the veteran's claims file and provided comparably 
adequate opinions and findings.  In each instance, the 
medical findings of the current level of disability elicited 
and observed on examination were adequate and sufficient to 
fairly decide the claims.  Taking these factors into 
consideration, there is no prejudice to the claimant in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

In evaluating the veteran's claim for a higher rating, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain. Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991). "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded." Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003-for 
purposes of updating the rating schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed. (Former Diagnostic Code 5293 is 
now Diagnostic Code 5243).  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits. VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation. 38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the revised regulations, favorable ankylosis or forward 
flexion of the cervical spine of 15 degrees or less warrants 
a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).  In this 
case, the veteran does not have ankylosis; thus, these 
criteria are not for application.  

A review of the record shows that service connection was 
granted for myalgia of the right trapezius with degenerative 
arthritis and that a 20 percent evaluation was assigned under 
Diagnostic Code 5290, effective on April 6, 2000.  The 
medical evidence includes findings of cervical spondylosis, 
intermittent muscle spasm, limited motion and complaints of 
pain.  

A rating for a cervical condition may be assigned under 
Diagnostic Codes 5290 or 5293.  Although, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities. 38 C.F.R. § 4.14.  
The Board notes that the veteran has not been diagnosed with 
intervertebral disc syndrome, thus, consideration of 
Diagnostic Code 5293 is not warranted.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

The medical evidence in this case shows that the service-
connected cervical myalgia with degenerative disease is 
manifested primarily by headache pain, degenerative changes, 
complaints of pain and stiffness, and moderate limited motion 
that produce some functional impairment in the veteran's 
ability to move his neck.  

On recent VA examination in October 2003, the cervical spine 
found to be within normal limits.  The veteran was able to 
achieve full forward flexion with pain on the end of movement 
on the right.  Extension was to 30 degrees out of 45 with 
pain at the end, bilaterally.  Right lateral flexion/rotation 
was to 25 degrees with pain over 20 degrees.  Left lateral 
flexion/rotation was to 35 degrees with stiffness but  no 
pain.  The examiner noted that pain was the veteran's only 
limiting factor with tenderness observed in the right upper 
trapezius area.  

The veteran was negative for any postureal abnormalities, 
vertebral fractures, non-organic physical signs, and 
intervertebral disc syndrome.  The examiner's diagnosis was 
that of degenerative disc disease of the cervical spine with 
evidence of cervical spondylosis at the C6-7 level on shown 
on a 1997 magnetic resonance imaging (MRI) test.  

Those findings were essentially unchanged from the veteran's 
previous VA examination in April 2000.   An examination of 
the cervical spine revealed limited extension and 
flexion/rotation to 30 degrees secondary to pain.  The 
veteran had full flexion with some pain.  The examiner opined 
that the veteran's cervical spondylosis, recurrent neck pain, 
and headaches were due to his anxiety disorder that exerted 
under undue stress on his cervical spine which promoted the 
gradual development of spondylosis secondary to excessive 
guarding to relieve pain.  

The Board notes that service connection is in effect for the 
veteran's headache pain and anxiety disorder, which have been 
separately evaluated.  As such, symptoms attributable to 
another service-connected disability may not be considered in 
the evaluation of the service-connected neck disability.  38 
C.F.R. § 4.14.  

The Board has carefully considered the April 2000 hearing 
testimony to the effect that he had functional impairment 
from stiffness in his neck and flare-ups that interfered with 
his ability to move his neck or to work at times.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

Here, the evidence shows no more than moderate limitation of 
the range of motion of the cervical spine, as noted by 
examiners.  Also, in the veteran's most recent VA outpatient 
treatment records there is no entry for any cervical spine 
disability.  

After consideration of all the evidence, the Board finds that 
the criteria for a rating in excess of 20 percent rating has 
not been met.  Further, the medical evidence shows no 
neurological manifestations, other than headache pain, that 
would warrant a compensable evaluation under other Diagnostic 
Codes.  

As such, the Board finds that the veteran's present 
disability picture supports the criteria for 20 percent as 
described hereinabove, and the claim for an increased rating 
is denied.  

For the period beginning on February 28, 1997, the Board 
finds that the service-connected disability picture more 
nearly approximates that of moderate functional loss due to 
pain with reports of intermittent muscle spasm.  

As noted, a 20 percent rating requires a showing of moderate 
limitation of motion of the cervical segment under Diagnostic 
Code 5290.  As such, a higher rating higher of 20 percent is 
for application for this period beginning on February 28, 
1997.  



ORDER

An increased rating of 20 percent for the service-connected 
myalgia, right trapezius muscles with cervical spondylosis, 
beginning on February 28, 1997 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected myalgia, right trapezius muscles with cervical 
spondylosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



